  Case 2:19-cr-00016-TSK-MJA Document 1 Filed 04/16/19 Page 1 of 3 PageID #: 1



                      UNITED STATES DISTRICT COURT FOR THE
                                                                                           FILED
                       NORTHERN DISTRICT OF WEST VIRGINIA                                APR 16 2019
   UNITED STATES OF AMERICA,                                                        SDisTTCQ


  v.                                                Criminal No.                    19cr   )t
  JAMIE ALLEN BUTCHER, and,                         Violations:       18   U.S.C. §2
  DANIELLE LYNN MCCARTY,                                              18   U.S.C. § 922(g)(1)
                                                                      18   U.S.C. § 922(g)(8)
                           Defendants.                                18   U.S.C. § 922(j)
                                                                      18   U.S.C. § 924(a)(2)



                                         INDICTMENT


   The Grand Jury charges that:

                                          COUNT ONE

                     (Aiding and Abetting Possession of a Stolen Firearm)

       On or about June 1, 2018, in Lewis County, in the Northern District of West Virginia,

defendants JAMIE ALLEN BUTCHER and DANIELLE LYNN MCCARTY, aided and

abetted by each other, did knowingly possess a stolen firearm, that is a Hi Point, model JHP, .45

caliber pistol, serial number X43 17181, which had been shipped and transported in interstate

commerce, knowing and having reasonable cause to believe that the firearm was stolen; in

violation of Title 18, United States Code, Sections 2, 922(j) and 924(a)(2).




                                                                  I
  Case 2:19-cr-00016-TSK-MJA Document 1 Filed 04/16/19 Page 2 of 3 PageID #: 2



                                          COUNT TWO

                               (Unlawful Possession of a Firearm)

        On or about June 1, 2018, in Lewis County, in the Northern District of West Virginia,

defendant JAMIE ALLEN BUTCHER, having been convicted in a court of a crime punishable

by imprisonment for a term exceeding one year, that is Third Offense Driving Under the Influence

of Alcohol and Third Offense Driving While License Revoked for Driving Under the Influence of

Alcohol, in the Circuit Court of Lewis County, West Virginia, in case number 01-F-26, on

February 11, 2002; Uttering, in the Circuit Court of Lewis County, West Virginia, in case number

01-F-40, on February 11, 2002; Uttering, in the Circuit Court of Lewis County, West Virginia, in

case number 02-F-2 1, on February 4, 2003; Burglary, in the Circuit Court of Taylor County, West

Virginia, in case number 09-F-30, on July 14, 2009; Forgery, in the Circuit Court of Harrison

County, West Virginia, in case number 09-F-217-3, on November 5, 2009; and, Escape From

Work Release Center, in the Circuit Court of Cabell County, West Virginia, in case number 15-F-

348, on December 15, 2015; did knowingly possess in and affecting interstate commerce a firearm,

that is a Hi Point, model JHP, .45 caliber pistol, serial number X43 17181; in violation of Title 18,

United States Code, Sections 922(g)(1) and 924(a)(2).
  Case 2:19-cr-00016-TSK-MJA Document 1 Filed 04/16/19 Page 3 of 3 PageID #: 3



                                         COUNT THREE

                               (Unlawful Possession of a Firearm)

        On or about June 1, 2018, in Lewis County, in the Northern District of West Virginia,

defendant DANIELLE LYNN MCCARTY, who was subject to a court order, issued by the

Family Court of Taylor County, West Virginia, on April 10, 2018, in case number 1 8-DV-20, after

a hearing for which she received actual notice, at which she had an opportunity to participate,

restraining her from harassing, stalking, and threatening an intimate partner; and restraining her

from engaging in other conduct that would place an intimate partner in reasonable fear of bodily

injury to the partner; and, by its terms explicitly prohibiting the use, attempted use or threatened

use of physical force against such intimate partner that would reasonably be expected to cause

bodily injury; did knowingly possess in and affecting interstate commerce a firearm, that is a Hi

Point, model JHP, .45 caliber pistol, serial number X43 17181, said firearm having been shipped

and transported in interstate commerce; in violation of Title 18, United States Code, Sections

922(g)(8) and 924(a)(2).

                                                     A true bill,

                                                      Is!
                                                      Grand Jury Foreperson




 /5/
WILLIAM J. POWELL
United States Attorney


Brandon S. Flower
Assistant United States Attorney
